DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 6/28/22 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 11, 17, 18, 21.  Claims 8, 9, and 22 are cancelled. Claim 20 remains withdrawn as per a previous restriction requirement.  Claims 1-7, 10-19, 21 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	The rejection of claim 21 under 35 USC 112b is withdrawn in view of Applicant’s amendments.	
All other rejections from the previous office action are withdrawn and modified to reflect Applicant’s amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) *** is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asthana (CN 103999238A, citations made to English translation, as provided)
As to claim 1, Asthana is directed to a solar module (Figure 9) comprising:
A first cover layer (254)
A second cover layer (252)
An active layer including a plurality of solar cells (210/216/215/214; Figure 7) disposed between the first cover layer and the second cover layer, wherein a first gap is defined between each of the plurality of solar cell (see configuration in Figure 9 and paragraph 0051); 
A reinforcement on a first face of each of the plurality of solar cells (232; paragraph 0047) wherein the reinforcement includes a plurality of separate reinforcement layers attached to the first face of each of the plurality of solar cells (Figure 9) and a second gap is defined between edges of the plurality of reinforcement layers (Figure 9); and
A plurality of flexible connectors located between the first cover layer and the second cover layer, wherein the flexible connectors extend through the gap between each of the cells to connect the cells to one another (217, 221; paragraph 0051; reads on ribbon like connectors).  
Regarding claim 2-3, the reference teaches a module interconnection interface configured to electrically connect the solar module to another solar module having at least two terminal interconnections (paragraph 0013 and Figure 9; 220 and 217).
Regarding claim 4, the reference teaches the module interconnection interface being disposed between first and second cover layers (interconnection shown by 221 between 254 and 252).
Regarding claim 5, the reference teaches ribbon type conductors (joint sheeting 217 reads on ribbon type; paragraph 0013).
Regarding claim 10, the reference teachers the reinforcement being EVA which reads on hard plastic (paragraph 0047; the Examiner notes that “hard plastic” is a relative term with no comparison value provided and is therefore given a broadest reasonable interpretation).
Regarding claim 11, the reference teaches the first gap between the cells including a filler (paragraph 0041 and Figure 6; filler 164 necessarily limits flexing).
Regarding claim 12, the reference teaches the module being frameless (paragraph 0069); and the first cover layer and the second cover layer include anchor points at peripheral region located outside the cells (any edge portion of the device); wherein anchor points of the peripheral region are secured to a mounting surface using a fastener (module board 250 is necessarily fastened).
Regarding claim 14, the reference teaches the first cover (254) being a flexible material (paragraph 0012) that continuously covers an outer face of the reinforcement (Figure 9)).  The Examiner notes that the term flexible is relative and no comparison value has been given and as such a broadest reasonable interpretation is given.
Regarding claim 15, the reference teaches the second cover layer (252) being flexible (paragraph 0013) that continuously covers a second face of the cells (Figure 9).
	As to claim 18, Asthana is directed to a solar module (Figure 9) comprising:
A laminate structure (200) including
A first flexible cover layer (254)
A second flexible cover layer (252)
A plurality of solar cells (210/216/215/214; Figure 7)) disposed between the first cover layer and the second wherein a gap (Figure 9) is defined between each of the plurality of cells; 
A rigid reinforcement layer (232; Figure 7) on the cells, wherein a second gap is defined between edges of each of the plurality of reinforcement layers (Figure 9)
A plurality of flexible connectors (217, 221; paragraph 0051) located between the first and second covers, wherein the flexible connectors extend through the gap between the cells and electrically connect them (shown in Figure 9); and
A module interconnection interface integrated into the laminate structure between the first and second cover layers, the interface being configured to electrically connect each of the plurality of laminate structures (221; Figure 9).
Claims 6, 7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asthana (CN 103999238A, citations made to provided English translation) as applied to claim 1 above, and further in view of Retti (US 20090133733).
Regarding claims 6, 7, and 19, Applicant is directed above for a full discussion of Asthana as applied to parent claims 1 and 18.  The reference fails to teach one of a DC/AC microinverter, DCDC converter, or DCDC optimizer.
Retti is directed to a modular energy system for solar cell devices (abstract) and teaches that the inclusion of a DCDC converter helps to avoid inefficient losses by power conversion (0018).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a DCDC converter in the device of Asthana to avoid inefficient losses by power conversion, as taught by Retti.  The Examiner notes that though the combination of references fails to explicitly teach the placement of the converter, a skilled artisan would readily appreciate a finite number of possibilities (between the covers, outside the covers) and the selection of which supports a prima facie case of obviousness with a reasonable expectation of success (see KSR e).
Claim 13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asthana (CN 103999238A, citations made to provided English translation) as applied to claim 1 above, and further in view of Strizki (US 20090250580).
Regarding claim 13, Applicant is directed above for a full discussion of Asthana as applied to claim 1.  The reference fails to teach one or more openings provided in the first and second covers for receiving fasteners to secure the solar module to a mounting surface, an attachment structure configured to mechanically attach the modules to another module, and the attachment structure including a plurality of latches configured to mechanically attach the solar module to another solar module to the another solar module to form an array.
Strizki is directed to a configuration of frameless solar modules wherein brackets 108E1 for mounting frameless solar modules is found in Figures 7-8 and paragraph 0028 to provide a method of attachment, with brackets 200 and subsequent fasteners for attaching (0035 and Figure 8) to provide methods of attaching and connecting and mounting frameless solar cells.
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to include brackets 108E1 for mounting frameless solar modules with brackets 200 and subsequent fasteners for attaching in Hanoka’s device to provide methods of attaching and connecting and mounting frameless solar cells as taught by Strizki.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                                                                                                           
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference as they were applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726